Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument directed towards the 35 U.S.C. 112 rejection, Examiner has carefully considered but respectfully disagrees. Applicant asserts on Page 6 of the Response that the “specific geometry of the component or the mounting surface need not be further defined, as several different types of geometries and components are suitable for use with adapter” and “potential infringement of claims 2, 4, 5, 11, and 16 would cover specific applications depending on the configuration of the build plate holder and/or the configuration of the component that the adapter is intended to be used in combination with” (Emphasis added). Applicant further asserts that the build plate holder and component are not positively recited, and “therefore not required for infringement”. 
	Applicant argues that the potential protection and subsequent infringement of the claims would be directly correlated to geometries and configurations of items which are not a part of the invention, but also asserts that the items are not required for infringement. Given that a build plate holder can be infinite configurations, and that the component being cleaned may also have infinite shapes, the structure of the adapter is considered boundless. This indefiniteness is further complicated by amending the claim to be a system claim, wherein an adapter, build plate holder, and component could be MPEP 2173.02 Section I.
Regarding Applicants’ Arguments, Examiner has carefully considered but respectfully disagrees. On Page 8, Paragraph 1, Applicant argues “none of the Dore fails to teach each and every element of the amended independent claims” and that “no portion of the lower surface of the plate 12 is not arranged in contact with the tray 11”.  Given the context and state of Applicant’s supplemental arguments, Examiner believes 
	The plate (12) of Dore, as depicted in Figure 9, has side four surfaces (14, 19). When plate (12) is seated on the cross-bar (15), frame (13) protrudes above the upper surface of plate (12), as depicted in Figure 10. However, the flange (19) does contact tray (11), specifically within the raised edge (23) of the tray (11), as shown in Figures 7 and 10. Both frame (13) and tray (11) receive the plate (12) within the rim (23) and share multiple points of surface contact. Thus, Applicant’s arguments were not considered to be persuasive and the prior art rejection has been maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as recited are directed towards a system for removing powder from a component; however, Applicant recites claim language which defines the metes and bounds of the claim based off the invention in combination with an article not considered to be positively recited or a part of the invention. The structure of the invention, 
In claim 1: “a primary surface positionable in contact with the build plate holder and a secondary surface positionable in contact with a mounting surface of the component, wherein a substantial entirety of the primary surface is in positionable contact with the build plate holder”. It is not clear if the claimed invention is the subcombination of solely the adapter, or the combination of the adapter and build plate holder, or the combination of the adapter, build plate holder, and the component. A potential infringer would not be able to distinguish what the metes and bounds of the claimed invention are. 
In claim 4: “wherein the secondary surface is suitable for contacting a mounting surface of at least a first component and a second component, wherein a geometry of the first component is different than a geometry of the second component.” Firstly, defining the structure of the secondary surface as directly related to an article which is intended to be supported by the surface imparts an infinite, indefinite relationship as the article is not defined and could be of any form. Secondly, further defining the components which are to be supported creates a further indistinct bound, as the 
In claims 5 and 16: “a geometry of the recess being substantially identical to the mounting surface of the component”. Defining the structure of the recess as directly related to an article which is intended to be supported by the surface imparts an infinite, indefinite relationship as the article is not defined and could be of any form. The component being cleaned may also have infinite shapes, causing a boundless structure of the adapter. Furthermore, a potential infringer would not know if direct infringement required the adapter alone, or if direct infringement required possession of the adapter in combination with the component.
In claim 11: “wherein the component mounted to the secondary surface of the adapter does not include a build plate”. The component which the invention supports is not considered a part of the claimed invention. Therefore, by attempting to narrow the invention solely by the structure of the component imparts little patentable weight and further creates an indistinct bound as the component as claimed could be anything but a build plate. Additionally, a potential infringer would not know if direct infringement required the adapter alone, or if direct infringement required possession of the adapter in combination with the component.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 12, 14-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dore (US 20190184432).
Regarding claim 1, Dore teaches a body (Please see Figure 9, item 12) having a primary surface for contacting the build plate holder and a secondary surface for contacting a mounting surface of the component (wherein [0023] discloses that the platform comprises a tray 11 for supporting plate 12; plate 12 fits snugly within frame 11 and is supported on it sides as well as by the cross-bar 15; see also [0025]); and 
at least one connector for coupling the component to the body ([0023] further discloses that the footprint of the holding surface of the platform 10 can be adapted for the particular shape of the 3D articles to be cleaned; wherein there are additional upstands 16 for not letting the item roll off the surface; see also items 17-20).  
Regarding claim 2, Dore further teaches the system of claim 1, wherein the body is receivable within the opening of the build plate holder (wherein [0023] discloses that the platform comprises a tray 11 for supporting plate 12; plate 12 fits snugly within frames 11, 13, and is supported on it sides as well as by the cross-bar 15; see also [0025]).  
Regarding claim 3, Dore further teaches the system of claim 1, wherein the secondary surface of the body is generally planar (Please see Figure 9).  
Regarding claim 4, Dore further teaches the system of claim 1, wherein the secondary surface is in positionable contact with the mounting surface of at least a first component and a second component, wherein a geometry of the first component is different than a geometry of the second component (Please refer to [0023], wherein it can be made with any appropriate footprint and, in particular, it may be adapted for the particular shape of the 3D articles to be cleaned; wherein 3D articles is in the plural form; please also refer to the 112(b) rejection provided such that the claim limitations are met; i.e. the geometry of the invention may not be defined by the article to be washed as this is an indefinite bound; however, the claimed invention is taught by the disclosure due to the versatility of design).  
Regarding claim 5, Dore further teaches the system of claim 1, wherein the secondary surface includes a recess, a geometry of the recess being substantially identical to the mounting surface of the component (Please refer to Figure 9 as well as [0023], wherein it can be made with any appropriate footprint and, in particular, it may be adapted for the particular shape of the 3D articles to be cleaned; please also refer to the 112(b) rejection provided such that the claim limitations are met; .  
Regarding claim 6, Dore further teaches the system of claim 1, wherein the body further comprises a plurality of holes formed in the secondary surface for receiving the at least one connector (21, see also apertures for holding items 20).
Regarding claim 7, Dore further teaches the system of claim 1, wherein the body further comprises a plurality of channels formed in the primary surface (Please see items 15, 17-18 in Figures 7 and 8; see also [0023]) a portion of the at least one connector being receivable within plurality of channels (wherein in this particular limitation, the at least one connector comprises: items 18 within flange 19, formed to retain the article in a set space via upstands 16 and 17).
Regarding claim 11, Dore further teaches the system of claim 1, wherein the component mountable to the secondary surface of the adapter does not include a build plate (wherein [0021] discloses that the platform which has tray 12 is designed to be used to transport printed articles from a build machine to a washing apparatus, i.e. the negative limitation is taught such that the platform is configured for use of cleaning and not building within a different station; wherein paragraph [0024] discloses the article is movable, indicating that the article is in fact not mounted as in the form of a build plate; see also paragraph [0025]. Examiner is interpreting this claim to give weight to the invention of the adapter such that a component may mount to the secondary surface).  
Regarding claim 12, Dore discloses a system for removing powder from an additively manufactured component, comprising [0033, 0034, 0036]): 
a powder removal mechanism including: 
a build plate holder having a build plate opening (See Figure 9); 
at least one actuator operable to move the build plate holder relative to an axis (Please refer to Paragraph [0021]); 
an adapter (12) having a primary surface and a secondary surface, the adapter being positionable within the build plate opening such that a substantial entirety of the primary surface is in contact with a surface of the build plate holder defining the build plate opening and the secondary surface is in contact with a mounting surface of the component (wherein [0023] discloses that the platform comprises a tray 11 for supporting plate 12; plate 12 fits snugly within frame 11 and is supported on it sides as well as by the cross-bar 15; see also [0025]; frame (13) and tray (11) receive the plate (12) within the rim (23) and share multiple points of surface contact; Examiner is interpreting the contact between the adapter and component to be intended use and bears patentable weight in that the adapter is configured to support a component); and 
at least one connector for connecting the component to the adapter ([0023] further discloses that the footprint of the holding surface of the platform 10 can be adapted for the particular shape of the 3D articles to be cleaned; see also items 17-19).  
Regarding claim 14, Dore further teaches the system of claim 12, wherein the adapter is suitable for use with a plurality of different additively manufactured components (Please refer to [0023], wherein it can be made with any appropriate .  
Regarding claim 15, Dore further teaches the system of claim 14, wherein the secondary surface of the adapter is a planar surface (Please see Figure 9).  
Regarding claim 16, Dore further teaches the system of claim 12, wherein the secondary surface of the adapter includes a recess, wherein a geometry of the recess is complementary to the mounting surface of the component (Please refer to Figure 9 as well as [0023], wherein it can be made with any appropriate footprint and, in particular, it may be adapted for the particular shape of the 3D articles to be cleaned; please also refer to the 112(b) rejection provided such that the claim limitations are met; i.e. the geometry of the invention may not be defined by the article to be washed as this is an indefinite bound).  
Regarding claim 17, Dore further teaches the system of claim 12, wherein the adapter is mounted within the build plate opening via a plurality of fasteners (Please refer to items 18 configured to interact with item 17 for locking items 11 and 12; see also Figures 7-9).  
Regarding claim 19, Dore further teaches the system of claim 17, wherein the adapter further includes a plurality of arms (wherein there are dependent flanges 14 on all sides extending downwardly to frame 13), the plurality of arms being positionable in overlapping arrangement with a portion of the build plate holder (Wherein the flanges fit snugly into frame 13, see also paragraph [0023]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore (US 20190184432) in view of Dulkiewicz (US 10377126).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Dore. However, Dore does not explicitly disclose wherein the body is formed via an additively manufactured process. Although the patentability of a product does not depend on its method of production (MPEP 2113 Section I), the manufacturing process as claimed would be expected to impart structural characteristics that will differ from other methods of manufacture. 
	However, from the same or similar field of endeavor, Dulkiewicz (US 10377126) discloses wherein the body is formed via an additively manufactured process (Col. 6, lines 35-42).
.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore (US 20190184432) in view of Flogel (US 20200009659).
Regarding claims 9 and 13, all previously recited limitations are rejected by Dore. However, Dore does not explicitly teach wherein the body is formed from a plastic material.
	However, from the same or similar field of endeavor, Flogel (US 20200009659) teaches wherein the body is formed from a plastic material (please see [0004], [0028], and [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Flogen into the invention of Dore. Dore discloses that preference for material which is unaffected by washing liquid [0022], wherein Flogel discloses a stable plastic material that is high strength as an analogous material to metal [0004]. This modification would be recognized as using an alternative, i.e. high strength plastic, to improve a similar device .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore (US 20190184432) in view of Campton (US 20140287487).
Regarding claim 10, all the limitations recited in claim 1 are rejected by Dore. However, Dore does not explicitly teach wherein the at least one connector includes a zip tie.  
	However, from the same or similar field of endeavor, Campton (US 20140287487) discloses a fastener in the form of a zip tie [0056]. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of Campton into the invention of Dore. 
This modification would be recognized as using an alternative, i.e. a ziptie, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore (US 20190184432) in view of Scheinert (US 4256296).
Regarding claim 18, all the limitations recited in claim 17 are rejected by Dore. However, Dore does not explicitly teach wherein the fasteners includes spring clips extending from the build plate holder and movable to contact the secondary surface of the adapter.  
However, from the same or similar field of endeavor, Scheinert discloses wherein the fasteners includes spring clips extending from the build plate holder and movable to contact the secondary surface of the adapter (spring clips 24; Col. 2, lines 4-15).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of Scheinert into the invention of Dore. 
This modification would be recognized as using an alternative, i.e. a spring clip, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore (US 20190184432) in view of El-Siblani (US 20170080641).
Regarding claim 20, all the limitations recited in claim 19 are rejected by Dore. However, Dore does not explicitly teach wherein the plurality of fasteners extend through both the plurality of arms and the portion of the build plate holder in overlapping arrangement with the plurality of arms.
However, from the same or similar field of endeavor, El-Siblani discloses plurality of fasteners extend through both the plurality of arms and the portion of the build plate holder in overlapping arrangement with the plurality of arms (Referring to Figures 5A and 5B, please see items 130A as well as 96a-96b; see also paragraph [0116]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the additional fastening disclosure of El-Siblani into the invention of Dore. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723